Per curiam.
The issue raised by this petition to quiet title *546to land in Seabrook is the legality of defendants’ title based on a tax deed to the town dated 1957, recorded in 1964, and on a deed from the town to the individual defendants dated 1964 and recorded in 1965.
In 1967 plaintiff obtained a deed from an heir of the taxpayer. His claim is based on certain alleged technical defects in notice and other aspects of the tax sale. After trial by the court, the petition was denied and the plaintiff’s exceptions were transferred by Grant, J. We have examined the plaintiff’s claims and find them to be without merit as there was substantial compliance with the requirements of a valid tax sale. Coleman v. Hooksett, 111 N.H. 337, 283 A.2d 681 (1971).

Judgment for the defendants.